Citation Nr: 0802539	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  00-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for disability manifested 
by achy joints, including arthritis of multiple joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

This case was previously before the Board in October 2003, 
November 2005, and December 2006.  Each time, his claim was 
remanded for additional development.  

In November 2005, the Board found that new and material 
evidence had been received to reopen the claim for service 
connection for the disability at issue, and remanded the 
reopened claim for additional development.

The case has been returned to the Board for appellate 
consideration.


FINDING OF FACT

There is competent medical evidence of record causally 
relating the veteran's calcium pyrophosphate deposition 
disease with osteoarthritis of multiple joints to his 
military service.


CONCLUSION OF LAW

Calcium pyrophosphate deposition disease with osteoarthritis 
of multiple joints was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA satisfied its duty to notify by means 
of a November 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for service connection.  This letter also informed 
him of his and VA's respective duties for obtaining evidence, 
as well as requested that the veteran submit any additional 
evidence in his possession pertaining to his claim. 

The Board acknowledges that the veteran was not provided 
notice as to how a disability evaluation and an effective 
date would be assigned prior to the readjudication of his 
claim, but finds that this omission is not prejudicial 
because no disability rating or effective date will be 
assigned in the decision below.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  See also Soyini v. 
Derwinski, 1 Vet. App. 540 (1991) (a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the VCAA had not been enacted, and hence, 
VCAA notice was not completed, prior to the initial 
adjudication, the claim has been readjudicated after issuance 
of VCAA notice.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, and reports of VA 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, including a 
transcript of the veteran's testimony before the undersigned 
Veterans Law Judge (VLJ) of the Board.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Analysis

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that service connection is warranted for the 
veteran's calcium pyrophosphate deposition disease with 
osteoarthritis of multiple joints.  There is probative 
medical evidence of record indicating this disability is 
related to his military service.  

The Board acknowledges that the claims file does not contain 
any medical evidence suggesting that the veteran had calcium 
pyrophosphate deposition disease with osteoarthritis of 
multiple joints during his service, as his service medical 
records are negative for evidence of treatment for these 
disorders during his service.  However, the veteran's service 
medical records do indicate that he was diagnosed with acute 
arthritis of the knees and hips in April 1945 and treated for 
complaints of joint looseness and tingling in his hips, 
shoulders, knees and jaws, as well as varicose veins, in 
August 1945.  Post-service VA medical records show that he 
was treated for complaints of aching sensations and pains in 
his legs in May 1946.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").

February and December 2000 letters from a VA treating 
physician indicates that the veteran's severe osteoarthritis 
of the multiple joints was likely related to the veteran's 
arthritis, as diagnosed in 1945.  In a June 2003 letter, a 
private physician reported a diagnosis of calcium 
pyrophosphate deposition disease secondary to primary 
hyperparathyroidism.  

The provisions of 38 C.F.R. § 3.303(d) specifically permit a 
grant of service connection even when the initial diagnosis 
occurred after service, so long as there is competent medical 
evidence establishing the necessary link to service.  
According to the January 2007 VA examiner's opinion, there is 
a medical basis for granting service connection for calcium 
pyrophosphate deposition disease with osteoarthritis of 
multiple joints, as the veteran's calcium pyrophosphate 
deposition disease caused early onset, but slowly progressive 
osteoarthritis.  Likewise, the VA examiner explained that the 
veteran's complaints of joint pain in service were likely 
related to his current calcium pyrophosphate deposition 
disease with osteoarthritis of multiple joints, including his 
knees, shoulders and left hip.

Furthermore, the veteran provided credible testimony during 
his June 2003 Board videoconference hearing regarding the 
events of his military service and his symptoms since that 
time.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) ("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

Therefore, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the veteran's 
favor, finds that it is at least as likely as not that the 
veteran's calcium pyrophosphate deposition disease with 
osteoarthritis of multiple joints was incurred in his 
military service.  Thus, service connection is warranted for 
the veteran's calcium pyrophosphate deposition disease with 
osteoarthritis of multiple joints.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for calcium pyrophosphate 
deposition disease with osteoarthritis of multiple joints is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


